Citation Nr: 0637344	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for residuals of heat 
stroke. 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for a right foot 
disorder, secondary to the service-connected right ankle 
disorder. 

5.  Evaluation in excess of 20 percent for a right shoulder 
disorder. 

6.  Evaluation in excess of 10 percent for a gastrointestinal 
disorder. 

7.  Evaluation in excess of 10 percent for residuals of 
stress fracture, third metatarsal of the left foot. 

8.  Evaluation in excess of 10 percent for residuals of a 
right ankle sprain. 

9.  Evaluation in excess of 10 percent for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions from the 
Hartford, Connecticut, and Fort Harrison, Montana, Department 
of Veterans Affairs (VA) Regional Offices (RO's).  The 
veteran appeared and offered testimony at a hearing before a 
hearing officer at the RO in December 1997.  A transcript of 
that hearing is of record.  

On July 10, 2006, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for 
hemorrhoids and a higher evaluation for a GI disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's bipolar disorder is attributable to 
service.  

2.  The veteran does not have residuals of heat stroke.  

3.  The evidence shows that the veteran has a right foot 
disorder that was caused by or exacerbated by his service-
connected right ankle disorder.  

4.  The veteran's right shoulder disorder, status post right 
rotator cuff and labral tears, involves the minor upper 
extremity and is manifested by no more than limitation of 
motion of the arm to midway between the side and shoulder 
level without ankylosis.  

5.  Residuals of a stress fracture, third metatarsal of the 
left foot, are not manifested by adverse symptomatology that 
equates to a moderate foot injury.  

6.  The veteran's status post right ankle sprain is 
manifested by no more than moderate limitation of motion.  

7.  The veteran's left ankle disorder is manifested by no 
more than moderate limitation of motion of the left ankle, 
and overall disability comparable to no more than a moderate 
foot injury.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303 (2006).  

2.  Residuals of heat stroke were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

3.  A right foot disorder is proximately due to or the result 
of the veteran's service-connected right ankle sprain.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.310 (2006).  

4.  The criteria for an evaluation in excess of 20 percent 
for status post rotator cuff and labral tears of the right 
(minor) shoulder have not been met.  38 C.F.R. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5302 
(2006).  

5.  The criteria for a compensable evaluation for residuals 
of a stress fracture of the third metatarsal, left foot have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2006).  

6.  The criteria for an evaluation in excess of 10 percent 
for status post right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).  

7.  The criteria for an evaluation in excess of 10 percent 
for a left ankle disorder, associated with status post stress 
fracture, base of third metatarsal, left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5271, 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice. Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  With 
respect to the claims for service connection for a bipolar 
disorder, a right foot disorder, and a higher evaluation for 
a left ankle disorder, VA satisfied its duty to notify by 
means of a letter dated in September 2001 from the agency of 
original jurisdiction (AOJ) to the veteran that was issued 
prior to the initial AOJ decision.  With respect to the 
claims for service connection for residuals of heat stroke, 
and higher evaluations for a right shoulder disorder, right 
ankle sprain, and stress fracture of the left foot, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in March 2002 was not given prior to 
the first AOJ adjudication of those claims, the notice as 
provided by the AOJ prior to the transfer and recertification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was issued in March 2004 
which addressed all the issues on appeal.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  As the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection and higher 
evaluations for the veteran's service-connected disabilities, 
given that he has been provided all the criteria necessary 
for a higher disability rating, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran entered active duty in January 1993.  The service 
medical records do not reflect any complaints, findings, or 
diagnoses of a psychiatric disorder, residuals of heat 
stroke, or a right foot disorder.  Among the veteran's 
military personnel records is a statement from the veteran's 
superior while stationed at Camp Pendleton, dated in 
September 1995, indicating that the veteran suffered a 
shoulder injury while on annual leave in April 1995; the 
superior noted that, from that point on, the veteran's 
performance of duty began to rapidly deteriorate and his 
condition both in and out of uniform violated the standards 
expected of all marines.  It was recommended that the veteran 
be separated from service as expeditiously as possible.  

The veteran was afforded a general VA examination in April 
1997, at which time he indicated that he suffered heat 
exhaustion in Guam and Okinawa; he stated that he had a heat 
stroke, and he was treated with a one day hospitalization, 
where he was cooled down with wet towels and fans.  He did 
not recall receiving any intravenous fluids.  He stated that, 
since then, whenever it gets very hot, he gets lightheaded 
and becomes weak and must stop whatever he is doing and rest.  
The veteran also reported that he injured his right shoulder 
in April 1995; he tore the rotator cuff in his shoulder.  The 
veteran reported suffering a stress fracture of his left foot 
during a forced march in early 1995; he was on crutches for 
two weeks and was then placed on light duty.  The veteran 
also reported suffering a right ankle sprain during a 
training exercise in 1994; he reported occasional soreness in 
the right ankle.  On examination, it was noted that the 
veteran was left-handed.  He had a normal gait.  The 
pertinent diagnoses were heat exhaustion, resolved; heat 
stroke, resolved; excessive sweating in hot weather since 
suffering heat stroke; right ankle sprain; right shoulder, 
rotator cuff tear, resolved with arthroscopic surgery; and 
stress fracture of metatarsal of the left foot.  

The veteran was afforded a VA joints examination in April 
1997, at which time he stated that he continued to have 
significant problems with lifting, especially with overhead 
motions and with nearly daily right shoulder pain.  The 
veteran also reported left foot pain with walking any 
significant distance.  He also reported some discomfort in 
his right ankle with extended walking.  Examination of the 
right shoulder demonstrated arthroscopic wounds which have 
healed laterally with a keloid.  Range of motion revealed an 
elevation to 150 degrees, abduction to 110 degrees, external 
rotation of 30 degrees, and internal rotation to the sacrum.  
His strength was 4+/5 to external rotation.  His impingement 
signs were positive.  His instability testing was negative.  
His AC signs were negative.  Examination of the left foot 
demonstrated no obvious abnormalities.  There was tenderness 
over his third and fourth metatarsals to deep palpation.  
Examination of the right ankle revealed no tenderness.  There 
was tenderness over the anterior talofibular ligament, which 
showed slight weakness to eversion.  Anterior drawer sign was 
negative.  The examiner stated that the veteran was status 
post service-connected right shoulder injury with subsequent 
surgery for debridement with residual weakness and pain.  In 
addition, he is status post a significant ankle sprain with 
some residual disability with regard to walking tolerance and 
status post a stress fracture to the left foot with some 
residual disability with regard to walking tolerance.  

Of record is a hospital summary from Natchaug Hospital, dated 
in August 1997, indicating that the veteran was admitted from 
another hospital's emergency room having been admitted to 
consumption of two cases of beer per day.  It was noted that 
he had a history of being extremely threatening while 
intoxicated, and recently lost his job and girlfriend.  The 
discharge diagnoses were alcohol dependence and psychotic 
disorder NOS.  

The veteran was seen for a VA mental health evaluation in 
September 1997.  At that time the veteran reported becoming 
depressed during the last several months in the military; he 
stated that he has continued to experience this depression in 
a progressively more intense since his discharge.  The 
examiner noted that the veteran has experienced a significant 
depression as a result of his discharge from the military 
following his physical injury.  In addition, his depression 
has worsened and he was recently hospitalized for depression 
and aggressive behavior.  He has been placed on medication as 
a result of mood swings.  Following a mental status 
examination, the examiner stated that the veteran suffers 
from a variant of PTSD characterized predominantly by 
depression and anxiety; he noted that the veteran suffers 
from chronic depression.  The examiner stated that the 
veteran's symptoms clearly relate to his military service and 
to the alleged mistreatment at the hands of the sergeants.  

At his personal hearing in December 1997, the veteran 
described what he maintained were residuals of heat stroke; 
he stated that, whenever it gets hot, he feels weak and 
becomes hydrated, and feels like he is going to pass out.  
The veteran admitted that no doctor has told him that he 
suffers from these problems, but it is his belief that once 
you get heat stroke, you are prone to get it again.  The 
veteran reported problems with pain and limited motion in his 
right shoulder, especially when it gets cold or when it 
rains.  The veteran testified that he is unable to walk as 
far as he used to; he noted that he experiences pain in the 
right ankle with prolonged periods of walking.  He denied any 
swelling or instability in the right ankle.  He also 
complained of discomfort in the left foot.  

Received in December 1997 were VA progress notes, dated from 
May 1997 through October 1997, reflecting treatment for 
several disabilities.  Received in 1998 were VA progress 
notes, dated from February 1997 through August 1998, showing 
treatment for several disabilities.  A psychiatric 
evaluation, conducted in June 1997, revealed an impression of 
adjustment disorder with depressed mood, R/O major 
depression.  The veteran was afforded a psychiatric 
evaluation in January 1998, at which time he reported 
injuring his right shoulder while on leave in April 1995; 
upon returning from leave, he sought treatment on base and 
was diagnosed with partial rotator cuff tear.  The veteran 
indicated that, upon his return from leave, until his 
eventual separation from service in November 1995, he was 
harassed by officers and called names for seeking treatment.  
The veteran reported that he felt close to Sgt. Coker prior 
to his right shoulder injury because the sergeant had helped 
him obtain leave to visit his mother; however, after his 
injury, he felt betrayed and humiliated by the sergeant.  
Following an evaluation, the examiner stated that the veteran 
met the criteria for an adjustment disorder with mixed 
disturbance of emotions and conduct, chronic; the emotions 
include depression and anxiety.  The examiner noted that the 
identified precipitating stressor include his treatment in 
the military after injury, which is more than 6 months ago, 
but the consequences of his injury and loss of self esteem 
are enduring and manifest as depressive symptoms.  The 
examiner stated that it was not clear when the conduct 
symptoms occurred exclusively after the injury, as the 
veteran claimed, in that there is a medical record 
documenting prior fighting; the stated stressor of abusive 
treatment, however, could certainly have exacerbated a pre-
existing conduct disturbance, again supporting the diagnosis 
of an adjustment disorder.  

The veteran was afforded a VA examination in December 1998 
for evaluation of his orthopedic disabilities.  The veteran 
indicated that his shoulder has gotten worse, despite 
receiving a steroid injection in the shoulder.  He reported 
pain with motion, especially with overhead motions.  The 
veteran indicated that he currently worked at a car wash and 
it did not require a lot of overhead work; however, his work 
required him to be on his feet all day, which caused 
increasing symptoms in his right ankle and left foot.  The 
veteran indicated that he continued to experience chronic 
pain in the right ankle without any swelling; he described 
the aching as being over the inferior lateral aspect of the 
ankle.  On examination, it was noted that the veteran entered 
the room without any clear evidence of gait abnormality and 
in no acute distress.  There was no evidence of visible 
swelling in the right ankle, but there was a clear soreness 
with palpation over one aspect of the ligament in the 
inferior lateral aspect of the ankle just anterior to the 
lateral malleolus.  With full flexion and extension through 
the arc of approximately 90-100 degrees, there was no clear 
pain.  There was no evidence of laxity of any of the 
ligaments supporting the ankle.  Inversion was normal to 
approximately 45 degrees with minimal aching laterally; but 
eversion, which was also normal to approximately 15-20 
degrees, did demonstrate mild lateral crepitus with increased 
pain with any other motion over this inferior lateral aspect 
of the sore ligament.  The left foot had no evidence of 
swelling with normal range of motion in all directions.  
There was moderate discomfort with direct palpation over the 
dorsal mid-foot over the proximal region of the third 
metatarsal bone mid-shaft.  

Evaluation of the right shoulder revealed three well-healed 
arthroscopic surgery scars.  There was pain with any passive 
or active abduction greater than 100 degrees.  Forward 
flexion was possible to approximately 150 degrees with 
moderate discomfort on extreme, and extension was slightly 
limited posteriorly at 3 degrees, also with aching on the 
extreme.  There was clear aching with palpation over the 
acromioclavicular joint region.  There was also a moderately 
increased discomfort with resisted abduction consistent with 
probable chronic rotator cuff tendonitis at this point.  The 
examiner stated that the veteran continued to suffer from 
problems related to his initial rotator cuff injury.  He has 
been suffering from increasing problems related to both the 
right ankle and the left foot conditions.  The examiner noted 
that recent x-rays of the left foot and right ankle 
demonstrated no evidence of fracture or dislocation or 
significant soft tissue swelling in either foot or ankle with 
no evidence of significant degenerative disease either.  

Received in December 1998 were VA progress notes, dated from 
April 1997 to December 1998, reflecting ongoing clinical 
evaluation and treatment for symptoms related to his left 
foot, right ankle, and right shoulder disorders.  Additional 
VA progress notes, dated from September 1999 to January 2000, 
continued to reflect treatment for the disabilities in 
question.  An October 1999 progress note reflects a diagnosis 
of bipolar disorder, most recent manic type.  A VA progress 
note, dated in November 1999, indicated that the veteran 
reported a decrease in his pain and feels that the orthotics 
prescribed were helping him; he stated that his pain had been 
decreasing with time as he wears the orthotics.  The veteran 
indicated that he still had pain along the anterior ankle 
that was worse with activity.  The assessment was chronic 
ankle sprains.  

The veteran was afforded a VA examination in March 2000, at 
which time he complained of pain, numbness and tingling of 
the right shoulder that has become worse.  He also complained 
of bilateral foot pain.  There was no episode of 
osetomyelitis.  He had a limited range of motion in the right 
shoulder.  He was unable to walk long distances or stand up 
for a long time secondary to the bilateral pain in the feet 
and ankles.  He has a bilateral shoe orthosis.  It was noted 
that the veteran does not use a cane.  X-ray study of the 
left foot, performed in April 1999, showed no joint 
relationship disturbance, but did show some soft tissue 
swelling of the medial mid-foot.  X-ray study of the left 
ankle showed no evidence of fracture or dislocation.  The AC 
joint was well aligned; there was no evidence of fracture or 
dislocation.  Examination of the right shoulder revealed 
positive tenderness on the anterior aspect of the shoulder; 
there was no erythema.  No swelling was noted.  He had a scar 
on the anterolateral and posterior aspect of the shoulder.  
Active range of motion for flexion active and passively was 0 
to 90 degrees limited by pain.  Shoulder flexor muscle 
strength was 3/5.  Shoulder abduction actively and passively 
was 0 to 100 degrees limited by pain.  Abductor muscle 
strength was 3/5.  Shoulder internal rotation was 0 to 70 
degrees, actively and passively limited by pain.  Muscle 
strength was 3+/5.  External rotation was 0 to 80 degrees 
actively and passively slightly limited by pain.  Muscle 
strength was 3+/5.  There was no evidence of a bony deformity 
or any loose movement.  No evidence of malunion.  

Examination of the left ankle revealed positive tenderness 
over the third metatarsal bone.  There was no swelling, and 
no erythema was noted.  Muscle strength of the left ankle 
muscles was 5/5.  Active range of motion for all movements of 
the ankle was within normal limits.  There was no evidence of 
deformity or any loose motion or malunion of the left ankle.  
The right ankle had a dorsiflexion was from 0 to 10 degrees, 
actively limited by pain.  Plantar flexion, inversion and 
eversion were within normal limits.  There was tenderness on 
the lateral malleolus, minimal swelling of the lateral aspect 
of the foot.  Muscle strength for the right ankle muscles was 
5/5, except for the dorsiflexors which was 3/5.  There was no 
evidence of deformity of any loose motion or malunion of the 
right ankle.  There was no deviation noted in the veteran's 
gait.  The diagnoses were status post surgery for right 
rotator cuff labral tear, with limited range of motion for 
the right shoulder and chronic right shoulder pain; and right 
ankle sprain and left foot stress fractures with left foot 
and right foot ankle pain.  

Of record is a medical statement from Dr. Laurence 
Schweitzer, dated in February 2001, indicating that he had 
examined the veteran in November and December 2000.  Dr. 
Schweitzer indicated that he originally treated the veteran 
in August 1997 at a hospital, where he was brought by his 
father because of reckless behavior.  At that time, 
examination revealed that the veteran was psychotic, but he 
prudently entered a less serious diagnosis of borderline 
personality disorder.  Dr. Schweitzer noted that, at the time 
of his evaluation in 1997, he found that the veteran had been 
psychologically traumatized while in the military and was 
severely depressed.  Following a report of the veteran's 
military history and diagnostic testing, the examiner 
reported diagnoses of schizoaffective schizophrenia, chronic, 
and PTSD, chronic.  Dr. Schweitzer indicated that the veteran 
was obviously psychotic and appeared to have been so since 
April or May 1995.  The examiner noted that he based his 
conclusion on the historical data and the material collected 
in two formal interviews.  The examiner stated that he 
believed that the veteran's illness was service-connected.  
He explained that it is clear that the veteran functioned 
effectively, even with modest distinction, in the Marine 
Corps until April 1995; however, from April 1995, there is a 
documented decline in the veteran's performance and a 
disintegration of his personality.  

The veteran was afforded a VA joints examination in April 
2002.  He complained of pain, stiffness, weakness and 
fatigability in the ankles; it was noted that the veteran 
wore boots or high-top shoes to support his feet and ankle.  
The veteran indicated that his feet bothered him so badly 
that he is unable to walk too far.  It was noted that the 
veteran wore arch supports.  On examination, it was noted 
that the veteran appeared somewhat nervous and showed 
frequent chronic movement in the legs; he also had tremors in 
the ankles.  He walked with obvious limping on the right leg 
when he walked.  There was mild swelling on the ankles, 
bilaterally.  On standing, there was no deformity on 
bilateral feet and ankles.  There was callous noted mild to 
moderate degree on the right side medial heel and mild degree 
on the left medial side of the heel.  The examiner noted that 
this was due to the veteran's tendency to walk on the inside 
of the foot.  There was tenderness in the left ankle 
anterolateral aspect and also right ankle anterolateral 
aspect.  Active dorsiflexion was possible to 94 degrees on 
the right and to 100 degrees on the left.  Passive 
dorsiflexion was also limited to the same degree with pain at 
the end.  Active inversion and passive inversion was mildly 
limited on the left side and moderately limited on the right 
side, and lateral ankle.  Muscle strength test showed tremor 
on exerting force in the ankles, which caused him some 
weakness with strength of probably at the level of 4+/5+ in 
all ankle muscle groups.  The veteran had hyperreflexia in 
the ankles in the other area of the joint with clonus in the 
ankles.  The veteran wore high top shoes today and gait 
showed again limping on the right leg particularly.  The 
examiner noted that the veteran had chronic bilateral ankle 
instability, mostly tendency to sprain into inversion with a 
history of right ankle sprain and left third metatarsal 
stress fracture.  The veteran still had tremor in the legs, 
especially in the ankles; this may also affect his ankle its 
instability.  The veteran had callus on the feet, 
specifically on the heel on the medical side reflecting his 
tendency to walk normally to prevent ankle inversion injury.  
The examiner further noted that the veteran had bilateral 
ankle instability.  

The veteran was afforded a VA examination in May 2002.  The 
examiner noted that the veteran's symptoms were consistent 
with bipolar disorder, specifically, he has experienced 
episodes of feeling hyper, decreased need for sleep, racing 
thoughts, pressured speech, and increased distractibility.  
The examiner noted that the records available indicate that 
the veteran was first seen psychiatrically in June 1997.  His 
initial diagnosis was an adjustment disorder with depressed 
mood.  Subsequently, in August 1997, he was diagnosed with a 
psychiatric disorder not otherwise specified, following a 
suicide attempt by trying to crash a car into a tree.  
Following a mental status examination, the examiner reported 
a diagnosis of bipolar disorder, most recent episode, mixed.  
The examiner noted that the veteran suffers with bipolar 
disorder.  He reported that symptoms began one month after 
injuring his shoulder while in the service.  The examiner 
noted that review of the records indicate that the first 
diagnosis of adjustment disorder with depressed mood was on 
June 24, 1997.  The examiner stated that, while it is 
possible that a bipolar disorder began in 1995, records 
available do not confirm this.  

Received in June 2002 were VA progress notes, dated from 
August 1998 to May 2002, reflecting ongoing treatment for 
several disabilities, including a psychiatric disorder, 
variously diagnosed, and a bilateral ankle disorder.  During 
a clinical visit in March 1999, it was noted that the veteran 
had no pain on palpation to midfoot, bilateral or to lateral 
ankle ligaments.  There was no crepitus in ankle.  X-rays 
were negative for fracture or degenerative joint disease.  
The assessment was ankle instability, with the veteran to be 
casted for orthotics.  An April 1999 VA progress note 
reflects a diagnosis of left ankle sprain secondary to 
chronic ankle instability.  

Received in June 2003 were VA progress notes, dated from 
December 2002 to March 2003, reflecting ongoing clinical 
evaluation and treatment for a psychiatric disorder, 
variously diagnosed.  Subsequently received were treatment 
reports from Montana State Hospital, dated from October 2002 
through February 2003, reflecting ongoing hospitalization and 
treatment for a psychiatric disorder.  

Received in December 2003 were medical records from the 
Social Security Administration, dated from May 1997 through 
October 1999, including VA as well as private treatment 
reports.  These records reflect ongoing evaluation and 
treatment for the various orthopedic disabilities, as well as 
a psychiatric disorder, diagnosed as major depressive 
disorder and bipolar disorder.  VA progress notes dated from 
March 2003 through October 2003 reflect notes from therapy 
sessions for the veteran's psychiatric disorder.  

Of record are treatment reports, dated from October 2003 
through February 2005, reflecting ongoing evaluation and 
treatment for the veteran's disabilities, including a 
psychiatric disorder, diagnosed as bipolar disorder.  

The veteran was afforded a VA compensation examination in 
March 2005, at which time he complained of constant 
discomfort in the right shoulder with exacerbations only with 
lifting and stress.  He noted that limitation was from pain 
and not fatigability or lack of endurance.  The veteran also 
reported buckling and giving way of the right ankle.  He also 
complained of increased pain in the right foot.  The veteran 
indicated that he had chronic pain and buckling of the left 
ankle.  It was noted that he wears supportive boots.  Cold 
also aggravates the left ankle.  The veteran indicated that 
he tried wearing braces; however, they caused increased 
discomfort and numbness in the foot.  The foot throbs and 
aches.  He noted that he avoids long walks and prolonged 
standing.  He was not using any crutches, braces, or 
supportive devices.  

The shoulder had a forward flexion from 0 degrees to 180 
degrees, abduction of 0 degrees to 180 degrees, external 
rotation of 0 to 70 degrees with pain, and internal rotation 
of 0 to 60 degrees with pain.  There was no crepitation and 
deformity.  There were very small scars from the surgery 
which were normal without keloid formation.  No muscle 
atrophy was noted.  The right ankle had a dorsiflexion of 20 
degrees, plantar flexion of 45 degrees, inversion of 30 
degrees, and eversion of 20 degrees.  There was no evidence 
of swelling or deformity.  His foot had valgus angulation of 
the Achilles tendon compared to the calcaneus.  It had 
flattening of the arch with the plantar surface of instep 
almost completely touching the floor.  No bunions or 
hammertoes were noted.  No skin changes were noted.  He had 
normal pulses.  He had some difficulty doing toe raise.  Gait 
was normal.  The left ankle had dorsiflexion of 20 degrees, 
plantar flexion of 45 degrees, inversion of 30 degrees, and 
eversion to 20 degrees.  There was no evidence of ankle 
deformity.  There was valgus angulation of the calcaneus with 
the Achilles tendon, and he had pes planus identical to the 
right foot.  There was no bunion or hammertoe deformity, or 
any other deformity of the foot.  

Received in December 2005 were VA progress notes, dated from 
June 2004 through November 2005, reflecting ongoing clinical 
evaluation and treatment of the veteran's various 
disabilities.  Subsequently received in 2006 were VA as well 
as private treatment reports, dated from June 2004 through 
May 2006, reflecting ongoing evaluation and treatment for his 
disabilities.  These records reflect a diagnosis of bipolar 
mixed with psychosis.  

The veteran was afforded a general VA examination in June 
2006, at which time he described the pain in his right 
shoulder as constant; he noted that, at its worst, the pain 
is rated as a 7 out of 10, and at its least a 4 out of 10.  
He is left hand dominant.  The veteran also noted that flare 
pain is precipitated by lifting overhead or carrying weight 
greater than 30 pounds in his right hand or greater than 45 
pounds with both hands.  The veteran denied associated 
symptoms with the exception of numbness and tingling to 
bilateral upper extremities.  The veteran reported bilateral 
upper extremity neuropathy, and admitted to a motor vehicle 
accident in 2005 where he experienced a cervical spine injury 
with bilateral trapezius muscle pain, and subsequent 
bilateral upper extremity neuropathy.  The veteran reported 
frequent sprains of the ankles.  Both ankles were described 
as equally painful.  Ankle pain was precipitated by weight 
bearing activities, described standing limits as 15 minutes 
and walking distance a half mile.  He denied associated 
symptoms.  No history of surgery; he stated that he does wear 
hightop boots for ankle support and bilateral orthotics.  
Ankle pain was described as constant; the pain was rated as 4 
out of 10 at its least and an 8 out of 10 at its worst.  
There was no history of surgery or foot brace, and he did not 
use ambulatory aides.  He described foot pain as constant; 
foot pain was rated as a 4 out of 10 at its least and a 7 out 
of 10 at its worst.  He denied any associated symptoms.  The 
veteran did not use any crutches or a cane.  He used 
orthotics which he described as helpful.  

On examination, it was noted that the veteran's gait was 
even, average to swift pace without evidence of pain, normal 
heel strike/gait.  He had a slight forward lean likely in 
part due to large protuberant abdomen, ambulatory balance 
steady without use of ambulatory aides or braces.  He was 
left dominant.  His feet appeared normal.  No deformity was 
noted.  Initially, there was some tremor type movement, with 
distraction tremor type movements that resolved with no 
reappearance.  Movement against gravity and against 
resistance was strong.  There was no evidence of fatigue, 
weakness, or lack of endurance following repetitive use.  
There was no objective evidence of painful motion, edema, 
instability, or weakness.  His gait was normal.  There were 
no callosities, breakdown, or unsual shoe wear pattern that 
would indicate abnormal weight bearing.  No skin and vascular 
changes were noted.  Positive hair growth to feet and digits.  
No hammertoes, pes cavus, clawfoot, or other deformity.  The 
examiner noted that the veteran had congenital pes planus.  
The abdomen was round and protuberant.  No pulsations, 
discoloration, or vascular sounds were heard.  Bowel sounds 
were present, not hyperactive.  There were no fissures, 
fistulas, or lesions in the perineal area.  There was no 
excoriation around the rectum that would indicate chronic 
diarrhea.  Sphincter tone was good with no prolapse.  Rectal 
wall was smooth, with nor tenderness or masses palpable.  
There were residual skin tags from hemorrhoids at 12 o'clock 
and six o'clock; skin tags measured approximately .5 cm to 1 
cm each.  

The shoulders appeared normal.  No atrophy was noted.  There 
was no evidence of fatigue, weakness, or lack of endurance 
with repetitive use.  There was no objective evidence of 
edema, effusion, instability, redness, head, abnormal 
movement, or guarding of movement.  Range of motion in the 
shoulder revealed forward flexion from 0 to 120 degrees, 
abduction was from 0 to 110 degrees, external rotation was 
from 0 to 90 degrees, and internal rotation was from 0 to 90 
degrees.  The examiner noted that the veteran claimed pain 
with all ranges motion, demonstrated facial grimace and 
gritting of teeth.  Supraspinous strength test was 4/5, speed 
strength test was 3/5.  There were three small scope scars; 
all scars were well-healed, movable, flat surface, pale color 
with no complaints of tenderness on palpation.  There was no 
evidence of atrophy.  The ankle appeared normal.  Skin color 
was equal in tone bilaterally, consistent with race and 
color.  Temperature was equal and warm bilaterally.  He 
claimed pain with range by demonstrating grimace, and 
gritting his teeth.  There was no evidence of fatigue, 
weakness, or lack of endurance with repetitive use.  There 
was no objective evidence of edema, effusion, instability, 
weakness, redness, heat, abnormal movement, and guarding of 
movement.  There was no evidence of callosities, breakdown, 
or unusual shoe wear pattern that would indicate abnormal 
weight bearing.  There was no leg length discrepancy.  Range 
of motion revealed dorsiflexion of 0 degrees, planter flexion 
40 degrees, inversion was from 0 to 25 degrees, bilaterally, 
and eversion was from 0 to 5 degrees bilaterally.  There was 
no varus or valgus angulation of the os calcis in 
relationship to the long axis of the tibia and fibula.  There 
was no pain on palpation over the medial or lateral 
malleolus.  There was no evidence of additional limitation 
due to flare-ups as there was no objective evidence to 
support the claims.  The assessment was congenital pes 
planus, not due to, caused by, or aggravated by military 
duty; however, congenital pes planus likely aggravates 
overall foot condition.  

In an addendum to the above examination, dated June 20, 2006, 
the examiner noted that the veteran's right shoulder 
demonstrated limited range of motion, with no shoulder 
atrophy.  X-rays showed osteoarthritis without fracture or 
dislocation.  There was no widening and no separation of the 
AC joint.  The examiner noted that the osteoarthritis is age 
related other than that the shoulder is negative; that being 
said, the veteran demonstrated evidence of symptoms not 
consistent with known pathology.  X-ray study of the ankles 
was essentially normal with no swelling or discoloration.  X-
ray study of the left foot showed no evidence of stress 
fracture.  The examiner noted that congenital pes planus was 
not due to, caused by, or aggravated by military duty; 
however, congenital pes planus likely aggravated the overall 
foot condition.  

The veteran was also afforded a VA psychiatric examination in 
June 2006.  The examiner noted that, in reviewing the 
records, the veteran suffered a foot injury while on a march 
in March 1994; subsequently, in April and May 1994, he 
developed shoulder problems.  The veteran was seen by the 
Pendleton Navy Hospital Board in June 1995 and was restricted 
to light duty.  The veteran indicated that he was then 
harassed by superiors which led to his becoming depressed.  
The examiner stated that, in reviewing the records, it would 
appear that the veteran was functioning fairly affectively in 
the military up to the time of his second injury in April or 
May 1995.  The examiner noted that it is likely that he was 
harassed by officers as his behavior deompensated rather 
radically after the injury.  The examiner stated that it is 
difficulty to determine if the veteran's behavioral 
difficulties were secondary to anger toward the Marine Corps 
and/or alcohol abuse, but there were no indications of 
psychosis or bipolar symptoms at that time.  The examiner 
observed that, he would suspect that were this a problem, the 
veteran would have been referred for psychiatric care which 
apparently was not the case.  The VA examiner observed that a 
diagnosis of bipolar disorder occurred a number of years 
after the veteran had left the military.  He noted that when 
the record as a whole is considered, it is felt that it is 
less likely than not that the veteran had a bipolar disorder 
or psychosis at the time that he was in the military.  The 
examiner stated that, what is evidence is that the veteran 
began abusing alcohol and drugs which contributed to his less 
than honorable discharge.  He noted that, while the records 
are somewhat contributory, the bulk of the evidence does not 
support a service-connected mental impairment.  

At his personal hearing in July 2006, the veteran indicated 
that he continued to experience pain, giving away and 
instability of the right ankle.  The veteran also reported 
increased pain in the left foot with walking and standing for 
prolonged periods.  The veteran testified that he experienced 
instability, weakness and fatigue as a result of his left 
ankle.  The veteran indicated that he suffered a heat stroke 
in Guam and a couple of times in Chow town.  The veteran 
maintained that he began experiencing depression, following 
his injury to the right shoulder.  


III.  Legal Analysis-Service Connection.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Where a veteran served 90 days or more of continuous, active 
military service and certain chronic diseases, including 
psychoses, become manifest to a degree of 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2006).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

A.  S/C psychiatric disorder.

In order for service connection to be established, the 
veteran must have a current disability related to a disease 
or injury in service.  Here, the veteran has alleged that his 
current psychiatric disorder started in service following an 
injury to his right shoulder; therefore, he suffered 
harassment, which caused him to become depressed.  In his 
claim and through statements, the veteran has asserted that 
he did not suffer any psychiatric problems prior to suffering 
the right shoulder injury in April 1995, that he began 
experiencing problems with depression after he was harassed 
by officers as a result of his injury, he continued to have 
problems with depression after his separation from service 
and has become progressively worse.  In addition, the veteran 
has submitted several statements from his treating physicians 
who have all opined that he suffered a mental breakdown and 
began experiencing problems following his right shoulder 
injury in service.  The veteran is competent to report that 
he became depressed as a result of being harassed by 
officers' following his right shoulder injury in service, and 
that he has had persistent problems with depression since 
service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

The Board acknowledges that, following a VA examination in 
May 2002, a VA examiner noted that while it is possible that 
a bipolar disorder began in 1995, the records do not confirm 
this.  However, in a medical statement dated in February 
2001, Dr. Schweitzer stated that when he evaluated the 
veteran in 1997, he found that the veteran had been 
psychologically traumatized while in the U.S. Marines and was 
severely depressed.  It is noteworthy that, following a 
mental health evaluation in September 1997, the VA examiner 
stated that the veteran's symptoms clearly related to his 
military service and to the alleged mistreatment at the hands 
of the sergeants.  Additionally, in a statement dated in June 
2006, a VA psychologist opined that the veteran did suffer a 
mental breakdown beginning while he was still on active duty.  

The Board notes that the AOJ rejected the opinion of the VA 
examiner because the opinion was unsubstantiated by the 
record.  However, the examiner clearly established that the 
record had been reviewed.  Therefore, this was not an opinion 
based upon lay history alone.  The AOJ also did not comment 
on credibility of the veteran's statements regarding the 
onset of depression.  Although a layman is not competent to 
establish a diagnosis, the Board concludes that a layman may 
state that he or she is depressed.  Therefore, the opinion 
may not be rejected out of hand and certainly not without an 
assessment of credibility.  

The Board finds that the veteran's consistent statements that 
he began experiencing depression in service as a result of 
being harassed by officers following a right shoulder injury, 
and that he had experienced continued problems with 
depression over the years are probative and tend to lend 
greater weight to the opinions.  The Board had an opportunity 
to observe the veteran during testimony and in regard to this 
issue was found to be credible.  In this regard, the Board 
concludes that the veteran's current psychiatric disorder is 
due to service and that service connection for bipolar 
disorder is supported by the evidentiary record.  38 U.S.C.A. 
§ 5107.  

B.  S/C Residuals of Heat Stroke.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of heat stroke, to include weakness and 
dehydration.  

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, there is 
no competent medical evidence of current residuals of heat 
stroke.  Therefore, service connection for residuals of heat 
stroke cannot be granted.  Even accepting the veteran's 
statements as true, that he suffered heat exhaustion and heat 
stroke in service, there is no competent evidence of residual 
disability.  The veteran has not identified any current 
treatment.  Most significantly, following his initial VA 
examination in April 1997, the VA examiner specifically 
determined that heat exhaustion and heat stroke had both 
resolved.  The examiner did report a diagnosis of excessive 
sweating in hot weather since heat stroke and exhaustion, and 
fatigue and weakness.  However, this diagnosis is based on 
history reported by the veteran.  To the extent that the VA 
examiner related any excessive sweating, fatigue and weakness 
to heat stroke, such is a mere transcription of lay history.  
Such information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Moreover, a veteran's statements as to subjective 
symptomatology alone, without medical evidence of an 
underlying impairment capable of causing the symptom alleged, 
generally cannot constitute evidence of the existence of a 
current disability for VA service connection purposes.  See 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although a lay person can certainly provide an account of 
symptoms he experiences, a lay person is not competent to 
provide a medical diagnosis). " Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(citation omitted); see 38 U.S.C.A. § 1110 (West 2002).  In 
this case, the preponderance of the evidence shows that the 
veteran does not have a disability manifested by excessive 
sweating, fatigue and weakness.  Accordingly, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of heat 
stroke, the claim must be denied.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefit sought on appeal.  


C.  S/C Right foot disorder, secondary to right ankle 
disorder.

The evidence shows that the veteran is currently service-
connected for right ankle sprain.  While the service medical 
records show no complaints of or clinical findings of a right 
foot disorder, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disease or injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  
In addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  
There are two medical opinions relating the veteran's right 
foot disorder to the service-connected right ankle sprain.  
On the occasion of a VA examination in April 2002, the VA 
examiner noted that the veteran had a recent history of right 
foot big toe middle phalanx tiny avulsion fracture when he 
twisted his right ankle.  He also noted that the veteran had 
callus on his feet, specifically on the heel on the medial 
side reflecting his tendency to walk normally to prevent 
ankle inversion injury.  The examiner stated that the 
veteran's right foot condition and left ankle condition is at 
least as likely as not service-connected as a result of the 
right ankle and left foot stress fracture.  Additionally, the 
March 2005 VA examiner stated that the right foot was not 
specifically injured in military service, but the veteran had 
pes planus and with repeated right ankle sprains, he has 
subsequently traumatized the foot and more likely than not 
has increased right foot pain as a result of the recurrent 
ankle sprains which are a result of the initial ankle sprain 
and instability of the lateral collateral ligaments.  

As there is competent medical evidence of current right foot 
disorder, and competent medical opinions that this is related 
to the service-connected right ankle disorder, the Board 
finds that service connection is warranted.  Resolving 
reasonable doubt in the veteran's favor the Board concludes 
that service connection is warranted for a right foot 
disorder secondary to the right ankle sprain.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Legal Analysis-Higher Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  

When it is not possible to separate the symptomatology of 
service-connected and nonservice-connected disorders, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor and dictates that such 
symptomatology be attributed to the service-connected 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  


A.  I/R right shoulder disorder.

The veteran's right (minor) shoulder disability has been 
evaluated as 20 percent disabling under Diagnostic Code 5202.  
This rating contemplates impairment of humerus (minor) with 
infrequent episodes of recurrent dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or frequent episodes of recurrent dislocation 
of the scapulohumeral joint (minor) with guarding of all arm 
movements or malunion of the humerus with marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).  A higher 40 
percent rating is warranted for impairment of the humerus 
(minor) with fibrous union.  Id.  

Alternatively, a higher 30 percent rating could be assigned 
under Diagnostic Code 5201 for limitation of arm motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2006).  Full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees in extension, shoulder 
abduction from 0 to 180 degrees, and external and internal 
rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I 
(2006).  

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2006).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2006).  

The evidence reflects that the veteran's main complaints 
regarding his right shoulder is that of pain and limited 
motion of the right shoulder.  Significantly, on the occasion 
of his March 2005 VA examination, the veteran had a full 
range of motion with forward flexion and abduction to 180 
degrees.  There was no deformity, no crepitation, and no 
atrophy.  More recently, however, his range of motion is 
limited to 120 degrees of forward flexion and 110 degrees of 
abduction due to pain.  Even with consideration of the 
veteran's report of functional impairment, the veteran's 
range of motion falls well short of being limited to 25 
degrees to the side.  In sum, the record establishes that the 
veteran retains functional use significantly above 25 degrees 
from the side.  There is no evidence of fibrous union of the 
humerus.  Thus, the preponderance of the evidence is against 
a rating in excess of 20 percent under Diagnostic Codes 5201 
or 5202.  

In sum, the current 20 percent rating for the service-
connected right shoulder disability is properly assigned 
under the appropriate DCs and in view of the veteran's 
complaints of chronic right shoulder pain and limitation of 
motion to the shoulder level.  In the absence of medical 
evidence documenting ankylosis of the scapulohumeral 
articulation between favorable and unfavorable (DC 5200), 
limitation of right shoulder motion that more nearly 
approximates limitation to 25 degrees from the side (DC 
5201), or evidence of humerus impairment to include fibrous 
union of, or nonunion of (false flail joint), or loss of head 
of (flail shoulder) (DC 5202), a factual basis warranting a 
higher schedular rating has not been presented.  

The highest evaluation warranted at any time during the 
pendency of the appeal is the presently assigned disability 
rating.  In the absence of clinical evidence demonstrating 
the criteria required for a higher disability rating, an 
increased evaluation at any time during the appeal is not 
warranted.  

In so deciding, the Board has found the veteran's 
descriptions of right shoulder symptoms to be credible and 
competent. The medical findings of record, however, clearly 
demonstrate that a rating in excess of 20 percent is not 
warranted in this case.  There is no doubt of material fact 
to be resolved in the veteran's favor.  38 U.S.C.A. § 5107 
(West 2002).  

B.  I/R Residual stress fracture, third metatarsal of the 
left foot.

The RO rated the left foot stress fracture by analogy to 
diagnostic code 5284.  38 C.F.R. § 4.20 (2006).  Other foot 
injuries will be rated as 10 percent disabling where 
moderate, 20 percent disabling where moderately severe and 30 
percent disabling where severe.  The next higher rating, 40 
percent, requires loss of use of the foot.  38 C.F.R. Part 4, 
Code 5284 (2006).  This code requires at least a moderate 
injury for a compensable rating.  

On examination in June 2006, the veteran reported being in 
constant; however, he rated the foot pain as a 4 out of 10 at 
best and a 7 out of 10 at its worst.  The feet appeared 
normal.  There was no deformity.  There was no objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, abnormal movement, and guarding of movement.  There was 
no evidence of callosities, breakdown, or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  There 
was no leg length discrepancy.  Range of motion revealed 
dorsiflexion of 0 degrees, planter flexion 40 degrees, 
inversion was from 0 to 25 degrees, bilaterally, and eversion 
was from 0 to 5 degrees bilaterally.  Moreover, x-ray study 
of the left foot showed no evidence of stress fracture.  

While the veteran contains to complain of pain and discomfort 
in the left foot, there is no evidence that the veteran's 
status post fracture of the left foot causes more than 
moderate impairment.  Accordingly, the Board finds no basis 
on which to assign higher evaluations under DC 5284 for the 
residuals of stress fracture of the left foot at any point 
since the effective date of service connection.  The 
preponderance of the evidence is against the claim.  

The most recent examiner specifically ruled out any 
additional limitation of function or motion of the left foot.  
The overwhelming preponderance of the evidence is against 
such limitation due to any of the DeLuca factors, to include 
pain, weakness, fatigueability and incoordination, so as to 
support an increased rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet App at 202.  To the extent that the veteran has 
complained of significant pain, his statements are not 
credible.  The examiner noted the veteran's facial 
expressions, however concluded that there was no objective 
evidence to support the claim.  This tends to establish a 
willingness to exaggerate and renders him not reliable in 
regard to the lower extremity disability claims. 

The competent medical evidence provides a preponderance of 
evidence against an increase.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of stress fracture of the left foot, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

C.  I/R Right ankle sprain.

The RO has consistently rated the veteran's right ankle 
sprain on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, DC 5271.  Under DC 5271, a marked limitation of 
motion warrants a 20 percent evaluation, the maximum 
assignable under that DC; a moderate limitation of motion 
warrants a 10 percent rating.  

Examinations conducted throughout the appeal period are not 
demonstrative of more than a moderate limitation of motion of 
the right ankle.  On the occasion of a VA examination in 
March 2005, the veteran reported problems with recurrent 
sprains and swelling of the right ankle.  He also reported 
problems with pain and instability in the right ankle.  VA 
examination in March 2005 revealed a dorsiflexion to 20 
degrees and plantar flexion was to 45 degrees.  There was no 
evidence of swelling or deformity.  On subsequent examination 
by VA in June 2006, dorsiflexion was to 0 degrees and plantar 
flexion was to 40 degrees.  The record is otherwise devoid of 
objective evidence of right ankle ankylosis, malunion of the 
os calcis or astragalus, or an astragalectomy, such as might 
warrant the assignment of a rating in excess of 10 percent 
under alternate rating criteria.  See 38 C.F.R. §  ,71a, DCs 
5270, 5272, 5273, 5274.  

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 10 percent 
for status post right ankle sprain.  The appeal is denied.  


D.  I/R left ankle condition.

The veteran's left ankle condition is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 which 
provides a 10 percent rating where there is a moderate 
limitation of ankle motion.  A maximum evaluation of 20 
percent is available for a marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The normal range of 
ankle motion is to 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II (2006).  

A 10 percent evaluation may also be assigned for moderate 
foot injury.  A 20 percent evaluation is assigned for 
moderately severe foot injury.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  

After taking into account the relevant evidence outlined 
above the Board finds that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent for a left ankle disorder.  None of the 
objective medical evidence of record shows that the veteran's 
left ankle disorder has been manifested by more than a 
moderate limitation of motion such that she is entitled to a 
higher rating for this service- connected disability.  
Specifically the record shows that the veteran's left ankle 
motion ranged between 0 to 20 degrees of dorsiflexion and 40 
to 45 degrees of plantar flexion at VA examinations in March 
2005 and June 2006.  Certainly, these findings do not equate 
to a marked limitation of motion.  As such, an increased 
evaluation is not in order.  

The record shows that the appellant generally did not exhibit 
diminished dorsiflexion or plantar flexion of the left ankle.  
Decreased strength in the plantar flexors was not exhibited 
by examination.  The Board has considered functional loss due 
to pain, weakness and incoordination.  However, in light of 
the largely unimpaired range of motion and the retention of 
ankle strength, the limitation of left ankle motion is best 
described as not more than moderate in nature.  An evaluation 
in excess of 10 percent under Diagnostic Code 5271 for a left 
ankle disorder is therefore not warranted.  

In addition, given that the evidence shows no more than a 
moderate level of restricted foot motion, the Board finds 
that, even with consideration of the veteran's complaints of 
pain and instability, his disability is accurately 
characterized as representing no more than a moderate foot 
injury.  Consequently, a rating higher than 10 percent under 
Diagnostic Code 5284 is not warranted.  

Given the symptomatology associated with the veteran's left 
ankle disorder during the pendency of this appeal, the Board 
finds that the evaluation of 10 percent disabling assigned 
for the disorder adequately compensates his left ankle pain.  
DeLuca.  The veteran has not identified additional treatment 
records demonstrating that the service-connected left ankle 
disorder has worsened.  For the reasons and bases discussed 
above, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent for a left ankle disorder.  The appeal 
is denied.  

ORDER

Entitlement to service connection for bipolar disorder is 
granted.  

Entitlement to service connection for residuals of heat 
stroke is denied.  

Entitlement to service connection for a right foot disorder, 
to include as secondary to the service-connected right ankle 
disorder is granted.  

Entitlement to an evaluation in excess of 20 percent for 
status post right rotator cuff and labral tears is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of stress fracture, third metatarsal of the left 
foot, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
status post right ankle sprain is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
left ankle condition, associated with status post fracture, 
base of third metatarsal of the left foot, is denied.  

REMAND

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claims 
of entitlement to service connection for hemorrhoids and 
entitlement to a higher evaluation for a gastrointestinal 
disorder.  Such development would ensure that the veteran's 
due process rights, including those associated with the 
Veterans Claims Assistance Act of 2000 (VCAA), as amended, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006), are met.  The specific 
bases for remand are set forth below.   

A.  Service connection for hemorrhoids.

The veteran essentially contends that his current hemorrhoids 
problem is related to military service.  On the occasion of a 
VA examination in June 2006, it was noted that a rectal 
examination revealed residual skin tags from hemorrhoids, 
which is likely etiology for complaints of painful stools.  
However, the examiner failed to provide an opinion as to 
whether the painful stools are caused by the veteran's 
irritable bowel syndrome which is associated with his 
service-connected gastrointestinal disorder.  The Board is 
unable to render a final determination in this matter based 
upon this examination report.  The Board finds that the VA 
examiner's opinion is inconclusive as to the etiology of this 
condition.  As such, the examination is deemed insufficient 
and inadequate for the Board's purposes.  

A medical opinion on the question of whether the current 
hemorrhoids were caused by or aggravated by service or a 
service-connected disease is necessary to decide the 
veteran's appeal, see 38 C.F.R. § 3.159(c)(4), and this case 
will be remanded for that purpose.  

B.  Increased rating for a gastrointestinal disorder.

The record indicates that service connection has been 
established for irritable bowel syndrome with dyspepsia and 
gastroesophageal reflux.  

The veteran was afforded a VA examination in June 2006 for 
evaluation of his gastrointestinal disorder.  At the time of 
the examination, the veteran reported problems going to the 
bathroom.  He also claimed occasional painful stools.  
Following an evaluation, the examiner reported an assessment 
of "claims irritable bowel syndrome."  He noted that the 
veteran reported having had a colonoscopy; however, after 
review of the claims file, he could not locate the diagnostic 
report.  The Board determines that the findings from that 
examination are inadequate for the purposes of evaluating the 
current nature and severity of the veteran's service-
connected gastrointestinal disorder.  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following actions:

1.  The RO should obtain all VA 
examinations for the veteran's 
gastrointestinal disorder conducted since 
1997.  The RO should also obtain VA 
studies including report of any 
colonoscopy, performed in 2005 or 2006.  
If these documents are not available it 
should be so indicated in writing.  

2.  The veteran should be afforded a VA 
gastrointestinal examination to assess 
his current disability from GERD and 
irritable bowel syndrome.  The claims 
folder should be made available to and 
reviewed by the examiner and the claims 
folder should be made available to and 
reviewed by the examiners.  All indicated 
tests and diagnostic studies should be 
performed.  The examiner should determine 
whether the veteran has separate and 
distinct symptoms for GERD and irritable 
bowel syndrome.  Any such symptoms should 
be thoroughly described.  The 
descriptions should include frequency, 
duration, and severity of the symptoms.  
All indicated special studies deemed 
necessary should be accomplished.  

3.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
hemorrhoids.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer an 
opinion on the question of whether it is 
more likely, less likely, or at least as 
likely as not that the service-connected 
irritable bowel syndrome caused or have 
aggravated any current hemorrhoid 
condition, if found.  The examiner is to 
set forth all findings and conclusions in 
a clear, comprehensive and legible 
manner.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


